Mr. Justice Thomas delivered the opinion of the court: This is a claim filed by the Glens Falls Insurance Company for a refund of $1,286.55 privilege tax overpaid to the Department of Trade and Commerce of the State of Illinois in the year 1924. This amount was paid by claimant to the city collector of the city of Chicago and, under the provisions of the statute, should have been credited on the amount of claimant’s assessment for the year 1923, payable in 1924, but, through an error on its part, no claim for such credit was made. The Attorney General has filed a statement, to which is attached as an exhibit a letter from the director of the Department of Trade and Commerce stating that claimant was entitled to credit on its assessment for the amount paid the city of Chicago as fire department tax, and recommending that upon due proof of such payment the claim be allowed. A letter from the city collector of Chicago, which is also made a part of the statement, shows that on August 21, 1923, claimant paid the city of Chicago the sum of $1,286.55 as fire insurance tax. The Attorney General files his written consent to an award being allowed claimant in the sum of $1,286.55. It is manifest that claimant has paid a double tax to the extent of the claim filed, and we therefore allow it an award of $1,286.55.